EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alan M. Weisberg on September 9, 2021.
	In the Claims:
	In Claim 5, line 2, “an SCell deactivation” has been changed to -- a secondary cell, SCell, deactivation --.
	In claim 10, line 2, “a PSCell release” has been changed to -- a primary secondary cell, PSCell, release --.
 	In claim 17, line 2, “an SCell activation” has been changed to -- a secondary cell, SCell, activation --.
 	In claim 18, line 2, “an SCell deactivation” has been changed to -- a secondary cell, SCell, deactivation --.
 	In claim 22, line 2, “a PSCell addition” has been changed to -- a primary secondary cell, PSCell, addition --.
 	In claim 23, line 2, “a PSCell release” has been changed to -- a primary secondary cell, PSCell, release --.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1 and 14 and their dependent claims is allowable over the prior art of record because all prior arts fail to disclose or suggest a method or an apparatus to enable the control of the impact of SRS switching on carrier aggregation activation delays, by: determining a need to perform a carrier aggregation (CA) activation procedure, determining a need to perform a sounding reference signal (SRS) switching procedure, extending a delay associated with the CA activation procedure in order to allow the UE to perform the SRS switching procedure, and performing the CA activation procedure within the extended delay.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Pelletier et al. and Heo et al. are additionally cited to show the common feature of wireless communication involving carrier aggregation (CA) activation and/or sounding reference signal (SRS) switching schemes similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465